EXAMINER'S COMMENT RE: REJOINDER OF CLAIMS
Claims 18, 20 and 21 are hereby rejoined and allowed (the final allowed claims are therefore claims 1-6, 8, 10-18 and 20-23).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-6, 8 and 10-17 are allowed for the reasons noted in paragraph eight of the office action mailed on 01/24/22. Claims 18, 20 and 21 are allowed in view of the incorporation of the limitations recited on the last five lines of claim 1 into claim 18 (as indicated in the interview summary mailed on 06/06/22). Claims 22 and 23 are allowed in view of the newly added limitation into claim 22 that the buffer circuit includes a pair of variable resistors, i.e., Tamura’s single-ended-to-differential buffer does not include a pair of variable resistors and no motivation is seen to add such variable resistors into Tamura's single-ended-to-differential buffer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 10, 2022